Citation Nr: 0104926	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a laminectomy, herniated nucleus pulposus L5-S1, 
with intervertebral disc syndrome and degenerative changes 
(low back disorder), currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
RO, which granted an increased rating, from an evaluation of 
20 percent to 40 percent, for the veteran's service-connected 
low back disorder.  

The March 2000 statement from the veteran's representative on 
VA Form 646 raises the issue of entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  This matter is referred to the RO for 
action deemed appropriate.


REMAND

The veteran and his representative primarily argue that the 
veteran's service-connected low back disorder is more 
severely disabling than the report of December 1998 VA spinal 
examination indicates, that that VA examination was 
inadequate under 38 C.F.R. §§ 4.40 and 4.45 (2000), as well 
as various other laws and precedent opinions of the United 
States Court of Appeals for Veterans Claims (Court), and that 
other VA examinations should have been conducted.  To a 
limited extent, the Board agrees, specifically, in the 
following particulars.  

The Board notes that the veteran was afforded only a VA spine 
examination in December 1998.  However, the documented 
clinical and procedural history indicates that the veteran is 
service-connected for a low back disorder which includes 
neurologic impairment.  See Service Medical Record dated in 
January 1970, VA RO rating decision dated in September 1979, 
and VA neurologic examination report of September 1983.  
Accordingly, the veteran should be provided VA orthopedic and 
neurologic examinations, for use in the consideration of his 
claim on appeal.  

The future VA orthopedic examination report must include 
consideration of additional factors previously unspecified on 
VA spine examination in December 1998.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court indicated that examinations 
of the joints must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40 and 4.45, including 
consideration of limitation of movement, weakened movement, 
pain, and painful motion, limitation of use, excess 
fatigability and incoordination, as well as such factors 
during any flare-ups.  In VAOPGCPREC 36-97 (Dec. 12, 1997), 
VA Office of the General Counsel determined that Diagnostic 
Code 5293 (intervertebral disc syndrome) is predicated upon 
limitation of motion, and, thus, 38 C.F.R. §§ 4.40 and 4.45 
must be considered in conjunction with a disability being 
evaluated under that Diagnostic Code.  

Given the above, the December 1998 VA examination report does 
not provide detailed information concerning functional loss 
in order to permit the Board to consider all applicable 
regulations.  Specifically, the examiner makes reference to 
significant overall impairment, including the apparent 
necessity of the veteran's use of a wheelchair, and the 
finding of spinal "sore[ness and] discomfort," but without 
explanatory comment as to whether these findings are due to, 
or a result of, service-connected low back disability, or 
other unspecified disorders, including a cervical spine 
disorder noted on examination, but without comment as to 
etiology.  The report also seems to indicate that the veteran 
may have sciatic neuropathy or other neurologic findings, 
although any such finding or diagnosis is far from clear, and 
of undetermined etiology and relation, if any, to service-
connected spine pathology.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim, this issue is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any symptomatology involving the 
low back, dated from October 1997 to the 
present.  Thereafter, the RO should 
obtain copies of any additional VA and/or 
non-VA (private) records dated from 
October 1997 to the present, if not 
already of record, including any VA 
and/or non-VA medical facility or 
provider identified by the veteran, dated 
from October 1997 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The veteran should be scheduled for 
both VA orthopedic and neurologic 
examinations in order to specifically 
determine the current severity of the 
veteran's service-connected post-
operative residuals of a laminectomy, 
herniated nucleus pulposus L5-S1, with 
intervertebral disc syndrome and 
degenerative changes.  Any necessary 
studies should be conducted, including 
current X-ray studies and complete range 
of motion studies.  The claims folder 
must be made available to the examiners 
for use in the study of the veteran's 
case.  

The veteran's complaints should be 
recorded in full, and the orthopedic 
examiner should obtain a detailed history 
regarding any pain, limitation of motion 
due to pain, weakened movement, excess 
fatigability with use, incoordination, 
painful motion and pain with use, and 
determine whether the service-connected 
low back disability exhibits pain with 
use, weakened movement, excess 
fatigability or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.   

The VA neurologic examiner should specify 
the etiology of any neurologic disorder 
found on examination, to include any 
symptoms compatible with sciatic 
neuropathy, with a statement as to 
whether the veteran is as likely as not 
to have little intermittent relief as a 
result of any neurologic disorder which 
is due to service-connected low back 
disability.  

Each examiner should also specify 
symptoms associated with service-
connected disability--apart from any non-
service-connected disability-in a clear, 
concise statement of the etiology of all 
low back and related pathology, including 
the etiology of any nerve or neurologic 
disorder.  All findings should be listed 
in detail, with explanation and reference 
to supporting evidence.  

3.  Thereafter, the RO should again 
review the record, and readjudicate the 
claim for increase, to include 
consideration of the factors enumerated 
in the Court's decision in DeLuca, supra, 
38 C.F.R. §§ 4.40 and 4.45(f), in light 
of all of the pertinent evidence of 
record (to include that associated with 
the claims file on remand), and all 
applicable legal authority.  

4.  If the decision remains adverse to 
the veteran, he and her representative 
should be issued a supplemental statement 
of the case, which includes citation to 
DeLuca, supra, 38 C.F.R. §§ 4.40 and 
4.45(f), and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

